   Case 2:19-cv-00236 Document 270 Filed 08/22/19 Page 1 of 2 PageID #: 2627



                               UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF WEST VIRGINIA

                                        CHARLESTON DIVISION


 DON BLANKENSHIP,                                      Case No.: 2:19-cv-00236

                           Plaintiff,                  [Honorable John T. Copenhaver, Jr.]

                   vs.

 HONORABLE ANDREW NAPOLITANO
 (RET.), et al.,

                           Defendants.




               [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE

                                   OF SELECTED DEFENDANTS


           Based on the Stipulation by and between Plaintiff Don Blankenship, on the one hand,

and each of the following defendants, Gannett Co., Inc., Mike Argento, The New York Observer

(named as Observer Media Group, LLC), Davis Richardson, Rob Persey, and Union Leader

Corporation (collectively, “Defendants”), on the other hand, through their respective counsel of

record, it is hereby ordered as follows:
    1. Defendant Gannett Co., Inc. is hereby dismissed from this action, without prejudice.

    2. Defendant Mike Argento is hereby dismissed from this action, without prejudice.

    3. Defendant The New York Observer (named as Observer Media Group, LLC) is hereby

           dismissed from this action, without prejudice.

    4. Defendant Davis Richardson is hereby dismissed from this action, without prejudice.

    5. Defendant Rob Persey is hereby dismissed from this action, without prejudice.
    6. Defendant Union Leader Corporation is hereby dismissed from this action, without



                                                   1
500814.1
   Case 2:19-cv-00236 Document 270 Filed 08/22/19 Page 2 of 2 PageID #: 2628



           prejudice.

    7. Plaintiff and stipulating Defendants agree, as against one another, to bear their own fees

           and costs.    However, if Plaintiff re-files his action against any of the stipulating

           Defendants, this waiver of fees and costs shall be null and void, and of no force or effect,

           as between Plaintiff and the stipulating Defendants against which/whom Plaintiff re-files

           his action.

    8. Each and every party to this Stipulation reserves any and all other rights.



It is so Ordered.




                                                 Honorable John T. Copenhaver, Jr.
                                                 Senior United States District Judge

Dated: ______________________




                                                    2
500814.1
